ACCEPTED
                                                                                 01-15-00040-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            2/18/2015 2:23:03 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                           In The Court of Appeals
                                     for the
                             First District of Texas             FILED IN
                                                          1st COURT OF APPEALS
                         ______________________               HOUSTON, TEXAS
                                                          2/18/2015 2:23:03 PM
                            NO. 01-15-00040-CV            CHRISTOPHER A. PRINE
                         ______________________                   Clerk


                         Raymond Shaw, Appellant

                                     v.

                     Joseph Charles Lynch, Appellee
             __________________________________________

                On Appeal from the 284th Judicial District Court
                         Montgomery County, Texas
                   Trial Court Cause No. 12-12-13384-CV
             ___________________________________________


  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


        Pursuant to Rules 38.6(d) and 10.5(b) of the Texas Rules of

Appellate Procedure, Appellant Raymond Shaw moves for a sixty (60) day

extension of the deadline to file Appellant’s Brief and in support of this

motion states as follows:


        1.   The first deadline for filing Appellant’s Brief is February 20,

2015.

        2.   Counsel for Appellant’s two lawyer firm has had and continues

to have a busy trial schedule during the first three months of 2015,
including a week long trial in late January 2015. Additionally, Appellant’s

counsel did not realize until February 18, 2015 that a copy of the Clerk’s

record could not be accessed instantaneously online and thus is in the

process of obtaining the Clerk’s record in order to comply with Rule 38’s

requirement of supporting the Statement of the Case and Statement of

Facts with record references.

      3.    Appellant is seeking a modest sixty (60) day extension of the

deadline to April 21, 2015.

      4.    Appellant has not previously sought any extensions of the

deadline to file Appellant’s Brief.


                                      Respectfully submitted,

                                      THE GHEZZI LAW FIRM, PLLC


                                      By: __________________________
                                            John W. Ghezzi
                                            Texas Bar No. 00792531
                                      32731 Egypt Lane, Suite 704
                                      Magnolia, TX 77354
                                      Telephone: (281) 259-4993
                                      Facsimile: (832) 645-7612
                                      Email:     John@GhezziLawFirm.com

                                      ATTORNEYS FOR APPELLANT
                                      RAYMOND SHAW




                                      2 	  
                    CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that I have conferred, or made a reasonable attempt to confer, with all other
parties which are listed below about the merits of this motion with the
following results:

      Heather M. Lytle, Attorney for Appellee
           __ opposes motion
           X     does not oppose motion
           __ agrees with motion
           __ would not say whether motion is opposed
           __ did not return my message regarding the motion

                              ____________________________
                                   John W. Ghezzi



                       CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d),
(e), I certify that I have served this document on all other parties which are
listed below on February 18, 2015 as follows:

      Heather M. Lytle
      Attorney at Law
      202 Travis Street, Suite 300
      Houston, TX 77002
      Attorney for Appellee
            By: (check all that apply)
            ___ mail (First Class, Priority, Certified Mail)
            X     fax
            X     e-Service (through e-filing)
            ___ personal delivery / commercial delivery service


                              ____________________________
                                   John W. Ghezzi



                                     3